Title: To George Washington from Hyacinth de Chappedelaine, 9 January 1791
From: Chappedelaine, Julien-Joseph Hyacinth de
To: Washington, George



Your Excellency
Savannah [Ga.] 9th Jany 1791

The marks of friendship and kindness which you have had the goodness to bestow upon me during my tour through the United States have made too deep an impression upon me not to be remembered with the most lively sensibility. The interest which you have always taken in the welfare of the French gives a title to them and to me to make you acquainted with my arrival at Savannah with the heads of three noble families of Bretagne, who have come over with me to establish themselves on the Isle of Sapels with me and M. Dumousset, in order that they may enjoy, in pleasing tranquility, the unspeakable advantages of a wise Government, of which you are the head & spring. They have begged me to become their intercessor with you, to engage you to look with a favourable eye upon the new Colony which we are about to found. If you deign to view it in this light, it will be considered by us as a happy presage—and we may then promise ourselves the greatest Success—we wait with impatience for your Excellency’s acquiescence in this request, fully persuaded that our gratitude will equal the profound respect

with which I have the honor to be Your Excellency’s most humble & Obedt Sert

⟨Le Mr⟩ de Chappedelaine

